Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
Claims 31-33 and 104-108 are allowed and have been renumbered 1-8.  
The following is an examiner’s statement of reasons for allowance: for claim 31, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method of recirculating media through microfluidic device that includes causing culture media in said one or more reservoirs to flow into said one or more microfluidic devices, thereby causing fluid to exit as effluent from said outlet port of said first or second channels of one or more microfluidic devices, enter said recirculation pathway and directly enter an inlet port of said first or second channel, so that said effluent becomes incoming fluid.
For claim 104, the prior art taken either singly or in combination fails to teach or reasonably suggest the following limitation when taken in context of the claim as a whole a method of recirculating culture media through a microfluidic device, comprising: a) providing an assembly, comprising i) an inlet reservoir and ii) an outlet reservoir connected by iii) a shortcut channel, said shortcut channel containing iv) a single valve, and said inlet and outlet reservoirs in fluidic communication with v) a microfluidic device, said inlet reservoir comprising fluid, said microfluidic device comprising inlet and outlet ports, one of said ports linked to one of said reservoirs through a resistor; and b) causing fluid in said inlet reservoir to flow into said inlet port of said microfluidic device while said valve is closed, thereby causing fluid to exit said outlet port of said one or more microfluidic devices and enter said outlet reservoir as recirculated fluid; c) causing said valve to open, thereby permitting said recirculated fluid in said outlet reservoir to move through said shortcut channel to said inlet reservoir; and d) causing said valve to close; e) flowing said recirculated fluid in said inlet reservoir into said inlet port of said microfluidic device.
The closest prior art is Hinojosa et al. (WO 2016/010861 A1) which discloses a microfluidic chip with reservoirs, but does not teach or fairly suggest the claimed invention.  
The next closest prior art is Adams et al. (WO 2017/074959 A1) a method for culturing cells that includes a recirculating circuit with check valves, but does not teach or fairly suggest the claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L HOBBS whose telephone number is (571)270-3724. The examiner can normally be reached Variable, but generally 8AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799